Mr. lr.Ko mc1aia
Criminal District Attorney
m11imson   County
Geor@mm,    Texas

Dear Sir8                        Opinion Rumbet O-1312
                                 Re: Frooeeds of bond funds of
                                 independent school distri,ots.

         Your opinion request of September 26, 1939, has been reoeived
by this offioe and we quote from your letter as follows:

                eCen the trustees of sn independent school
         distriot pay out of a bond account, which had been
         legally voted by the people of that distriot, the
         fee oonneoted with the printing of the bonds and an
         attorney's fee for drawing up the bonds and his opin-
         ion as to its legality?"

         Jlrtiole2766, Revised Civil 6tatutes of Texas, 1925, as amended,
provides~for the issuauoe of .bondsand also for the sale of same, the
proceeds to be deposited and "disbursed only for the purpose for which the
said bonds were issued. . . .!

         This department has repeatedly held that all absolutely neoessary
expenses incurred in the issuance and sale of bonds of sn independent school
distriot may bs paid out of the proceeds received frm the sale of the bonds.
Inoluded in these necessary expenses ax-o* attorney's fea for preparing bond
transcript and the printing of the bonds to be presented to the Attorney
General for approval. These opinions seem to be based on the fact that pre-
paring the transoriyt and the printing of the bonds am a necessary inoi-
dent to the issuance of the bonds beoause of the statutory requirement
that they must be presxted to the Attorney General for his approval, and,
therefore, must be in the proper legal form. We ooonourin these opin-
ions.
lir.II.H. Moglain, Page 2 (O-1312)



         However, the attorney's fee for an opinion as to the
legality of the bond is not a neoesaaxy expense and is not in-
oident to the issusnoe and sale of the bonds. A market attnmey's
opinion is merely a oustcoothat has grown up mong bond buyers
and thare is no statutory provision requiring any opbnion other
than that of the Attorney General* If the buyer of the bonds
rants aa opinion other than that of the Attorney General, then
he must secure eeme from an attorney of his ohoioe.

         Therefore, it is the opinion of this department that an
attorney*s opinion as to the legality of the bonds cannot be paid
out of the bond hmd.

                                          Vergtxulyyours

                                      4TTOBHEY GEUER4L OF TEXAS

                                     W’
                                         s/ Claud 0. Boothaan
                                            Cl&d 3. Boothman
                                                    Assistant



4PPROVED OCT 14, 1939
s/Robert 6. Kepke
Aoting ATTORNEY GENERAL OF TEXAS

                                          approved Opinion committee
                                          ?y BWB C*ainuan